DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Application
Claims 57-71 are pending and have been examined in this application. The Information Disclosure Statement (IDS) filed on 04/08/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “a roof” in Claim 57, line 5 renders the claim indefinite because it is not clear if it’s a different roof that in line 3 or not. For the purposes of examination, “a roof” has been construed to be the roof.

B) Claims 58-71 are also rejected due to their dependency on Claim 57.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 57-60, 63, 65-68 & 70 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Number 5,609,522 to Szwartz.

A) As per Claim 57, Szwartz teaches a roof vent (Szwartz: Figure 1) comprising: 
a vent member (Szwartz: Figure 2, Items 12 & 16) including at least one opening, the vent member configured to be secured at an aperture in a roof so that the opening permits airflow through the aperture and the opening between regions above and below the roof (Szwartz: Figure 2, Item 18 is hole in roof), the vent member comprising at least a portion configured to be installed within a roof deck of a roof (The Examiner notes that the structure of the vent in Szwartz is capable of being installed within a roof deck); 
a vent door (Szwartz: Figure 2, Item 44) operatively connected to the vent member, the vent door having an open position in which the vent door permits airflow through the opening, and a closed position in which the vent door substantially prevents airflow through the opening; 
a motor (Szwartz: Figure 2, Item 48) configured to move the vent door between the open position and the closed position; 
a sensor (Szwartz: Figures 1 & 3, Items 54 & 56 configured to sense particulate concentration in the form of smoke) configured to determine at least one atmospheric condition; and 
a controller in electrical communication with the sensor and the motor, the controller being configured to drive the motor based on the determined at least one atmospheric condition (Szwartz: Figure 3, Item 58).


a) a pressure differential between an interior of a building and an exterior of the building; b) a temperature differential between the interior of the building and the exterior of the building; c) a humidity differential between the interior of the building and the exterior of the building; d) a rate of airflow through the vent; e) a rate of air changes in the building; f) a concentration of particulate matter in the building interior (Szwartz: Figures 1 & 3, Items 54 & 56 configured to sense particulate concentration in the form of smoke; Col. 6, lines 10-12); g) absolute pressure; h) absolute temperature; i) absolute humidity; j) toxicity;  -2-Application No.: 16/265070 Filing Date:February 1, 2019k) ambient light level; and l) precipitation.

C) As per Claim 59, Szwartz teaches that the sensor comprises one or more of: 
a temperature sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by a temperature signal produced by the temperature sensor; 
a particle concentration sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by a particle concentration signal produced by the particle concentration sensor (Szwartz: Figures 1 & 3, Items 54 & 56 configured to sense particulate concentration in the form of smoke; Col. 6, lines 10-12); 
an air change sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by an air change signal produced by the air change sensor;
a humidity sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by a humidity signal produced by the humidity sensor; 
a precipitation sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by a precipitation signal produced by the precipitation sensor; 
a moisture sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by a moisture signal produced by the moisture sensor; 
a toxicity sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by a toxicity signal produced by the toxicity sensor; 

an ambient light level sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by an ambient light level signal produced by the ambient light level sensor; and 
a pressure sensor in communication with the controller, the at least one atmospheric condition conveyed to the controller by a pressure signal produced by the pressure sensor.

D) As per Claims 60 & 71, Szwartz teaches that the at least one atmospheric condition comprises the concentration of particulate matter, the concentration of particulate matter comprising a concentration of smoke (Szwartz: Figures 1 & 3, Items 54 & 56 configured to sense particulate concentration in the form of smoke; Col. 6, lines 10-12).

E) As per Claim 63, Szwartz teaches that a battery electrically connected to the motor, the battery being configured to supply power to the motor (Szwartz: Col. 6, lines 57-58).

F) As per Claim 65, Szwartz teaches that a user interface configured to allow a user to control the motor (Szwartz: Figure 3, Item 58a; switch for controller; and hand remote in Col. 6, lines 59-60).

G) As per Claim 66, Szwartz teaches that the user interface permits wireless control of the motor (Szwartz: Figure 3, Item 58a; and hand remote in Col. 6, lines 59-60).

H) As per Claim 67, Szwartz teaches that the controller is configured to control a size of a ventilation path through the roof vent (Szwartz: Figure 3, controller 58 controls opening and closing of 44 and therefore a size of that ventilation pathway).

I) As per Claim 68, Szwartz teaches that the vent member comprises a vent base member (Szwartz: Figure 2, Item 16) and a vent cover (Szwartz: Figure 2, Item 12) configured to reside over the vent base member; 

the vent base member comprises the first opening (Szwartz: Figure 2, Item 20), wherein the first opening is in fluid communication with the aperture; 
the vent cover comprises the second opening (Szwartz: Figure 2, holes in Item 28), wherein the second opening is in fluid communication with the first opening; and 
the vent door is operatively connected to the vent cover (Szwartz: Figure 2, Item 44 is connected to all parts of vent member in Figure 2 including Item 12).

J) As per Claim 70, Szwartz teaches that the sensor includes one or more of barometers, thermometers (Szwartz: Figures 1 & 3, Items 54 & 56 configured to temperature; Col. 6, lines 10-12) pyrometers, and hygrometers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 61-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szwartz in view of US Patent Number 6,926,600 B1 to Arnold.

A) As per Claim 61, Szwartz teaches all the limitations except that the vent member further comprises a plurality of louvers configured to facilitate airflow between the regions above and below the roof.
However, Arnold teaches the vent member further comprises a plurality of louvers configured to facilitate airflow between the regions above and below the roof (Arnold: Figure 1, Item 20).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Szwartz by adding a plurality of louvers, as taught by Arnold, with a reasonable expectation of success of arriving at the claimed invention. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Szwartz with these aforementioned teachings of Arnold with the motivation of increasing the total exit area so as to make sure the exit area is greater than the cross sectional area of the flue opening so as to not inhibit airflow and create a bottleneck.

B) As per Claim 62, Szwartz in view of Arnold teaches that the plurality of louvers remain open regardless of the position of the vent door (Arnold: Figure 1, Item 20 are fixed).


Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szwartz in view of US Patent Publication Number 2007/0221205 A1 to Landon.

A) As per Claim 64, Szwartz teaches all the limitations except a solar panel positioned to receive solar radiation, the solar panel electrically connected to the battery such that the power generated by the solar panel charges the battery.

At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Szwartz by adding a solar panel to power the battery, as taught by Landon, with a reasonable expectation of success of arriving at the claimed invention. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Szwartz with these aforementioned teachings of Landon with the motivation of providing backup power without the need to change a battery or actively turn on a generator.


Claim 69 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szwartz[522] in view of US Patent Number 4,273,097 to Szwartz[097].

A) As per claim 69, Szwartz[522] teaches all the limitations except that the motor comprises a servo motor.
However, Szwartz[097] teaches a servo motor (Szwartz[097]: Figure 2, Item 13).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Szwartz[522] by having a servo motor, as taught by Szwartz[097], with a reasonable expectation of success of arriving at the claimed invention. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Szwartz[522] with these aforementioned teachings of Szwartz[097] with the motivation of further provide precise movement of the vent door at high speed such that there is minimal delay between sensing smoke and the vent door opening thereby providing greater safety and comfort for the occupants.


Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 57-71 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
A) The Applicant asserts that Szwartz does not teach the newly added limitations of Claim 57, “at least a portion configured to be installed within a roof deck of [the] roof”. The Examiner respectfully disagrees. The use of the vent member (being installed in a roof deck) is a functional limitation of the roof vent and not a structural component of the roof vent. Therefore, the roof vent must have all the structure of Claim 57 and be capable of performing the function cited. In this case, the structure of the vent in Szwartz is certainly capable of being installed within a roof deck and therefore the rejection is proper and has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R. B. Schult/Examiner, Art Unit 3762